Title: From George Washington to William Gordon, 3 May 1780
From: Washington, George
To: Gordon, William


          
            Dear Sir,
            Head Qrs Morris Town May 3d 1780
          
          I received some time ago Your Letter of the 29th of February & 1st of March by Colo. Henley. From a multiplicity of important-pressing business which I have had on hand—I was prevented from communicating it to Colo. Hamilton till yesterday. It was then put into his hands, as You will perceive by the inclosures No. 1 & 2, a Copy of my Letter to him upon the occasion & his Answer. While I must ascribe it to your politeness—I regret that the consideration of Colo. Hamilton’s being a member of my family should have been a motive for bringing so disagreable a business before me. The Gentlemen attached to me are upon the same footing with the other Officers of the Army and equally responsible for their conduct. You will pursue such a mode in the present case as You deem most effectual, but if You should think proper to exhibit any charge against Colo. Hamilton cognizable by a Military tribunal, you have only to signify your wish and the time You will be able to produce your witnesses, and I shall proceed in it accordingly.
          As far as the temper and disposition of the several Courts of Europe are developed, & known to Us—the assisting of Gt Britn does not app[ea]r to be an object with them; and yet, if we are to form a judgment from report, & indeed from appearances, the King & his Ministers are firmly resolved to prosecute the War in America with unabating vigour—depending, it is to be presumed—upon the wretched state of our money, more than they do on the expectation of foreign aid. If the plan of finance, adopted by Congress, should receive that general support which the exigency of the times loudly call for, and which I hope, & trust, it will not fail to do from every well wisher to his Country, I believe the foundation on which the enemy have superstructed their plans, will give way and leave the contrivers & authors of the present mischief to that punishment wch an injured & deceived people are ready to inflict & which the populace of England as well as Ireland seem now to be preparing—For this purpose a spirit is gone forth & is now manifesting itself I hope undr the appo. of Associatn—Comees &ca—that it may also be the harbinger of Peace to this distressed Country, I most fervently wish.
          For your good wishes, you will please to accept my sincere thanks—My

best respects, in which Mrs Washington joins, are presented to Mrs Gordon—& complimts to all enquiring frds. I am—Dr Sir Yr Most Obedt Servt
          
            Go: Wash⟨ington⟩
          
        